Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Phyllis Gwen Pruitt, Appellant                          Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 44139-B).
 No. 06-14-00217-CR            v.                        Memorandum Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by replacing “481.115(c)”
with “481.115(b)” to reflect conviction under the correct statute. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Phyllis Gwen Pruitt, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED MAY 5, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk